DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 6 and 8-12 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 6, the prior art fails to anticipate or render obvious the claimed invention including “…a diode and a capacitor connected in parallel to the anode, wherein the diode includes a variable-series resistor in series with a variable conjunction capacitor; and a cathode connected to the parallel-connected diode and capacitor; and an inductor in series between the anode and the parallel connected diode and capacitor…” in combination with the remaining limitations. Claims 8-12 are dependent upon claim 6 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899